Citation Nr: 1646189	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-15 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of rickettsial infection, claimed as allergic rhinitis, sinusitis, and migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's service was exemplary.  Among other medals, he received the Purple Heart for his service during the Vietnam War.  The Veteran was clearly a credit to the Marine Corps and his service to the country is greatly appreciated.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in August 2015 when the Board denied the above-listed claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2016 Joint Motion for Remand (JMR), the Court vacated the prior decision and remanded the matter for further development and readjudication.  As discussed in the Remand section below, it is necessary to remand the matter prior to readjudicating the merits of the claim.

Pursuant to the argument of the Veteran before the Court, the issue of entitlement to service connection for residuals of rickettsial infection has been recharacterized more broadly.  See April 2016 Appellant's Brief (noting diagnoses of rhinitis, sinusitis, and migraine headaches in the February 2014 VA examination); Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  The Veteran has requested this recharacterization and the RO will readjudicate the expanded claim subsequent to remand, so the recharacterization does not negatively impact any procedural or substantive rights of the Veteran.

As discussed in the prior March 2012, January 2014, and August 2015 decisions, the issues of entitlement to service connection for scars due to shrapnel wounds and a right ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The JMR entered by the parties indicates that the record transferred to the Court did not contain the report on the April 2010 VA examination referenced in the Board's August 2015 decision.  The Court instructed the Board to obtain a copy of that examination report and associate it with the claims file.  A review of the electronic claims file reveals that the report on that VA examination is not present.  Therefore, the Board will remand the matter to obtain the missing report or verify that any such report is unavailable.  See September 2016 JMR; 38 C.F.R. § 3.159(c)(2).

Moreover, the most recent VA treatment records associated with the claims file are from March 2010.  It appears likely that there are relevant VA treatment records that have not yet been associated with the claims file.  VA has an obligation to obtain and consider available, pertinent evidence in the custody of a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  For this reason, too, remand is warranted.

The February 2014 VA examiner noted that the Veteran's diagnoses of allergic rhinitis, sinusitis, and migraine headaches would account for his complaints (i.e., flu-like symptoms, coughing, headaches, myalgias, and dizziness).  Although not a basis for the JMR, on appeal to the CAVC, the Veteran's representative argued that a medical opinion should be obtained as to whether these conditions are somehow related to service, other than the rickettsial infection.  To accord him every possible consideration, the Board will request such an opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file any pertinent clinical records, including any such records from the VA Medical Center in Mountain Home, Tennessee and associated outpatient centers, for the period from March 2010 to the present.

2.  If a report on the April 2010 VA Examination pertaining to residuals of rickettsial infection is not located among the VA medical records obtained, make additional efforts to locate the report.  If the report still is not obtained and further efforts would be futile, document that fact in the record and notify the Veteran.  If the report is located, associate it with the claims file.

3.  Only after obtaining updated treatment records and any other development deemed necessary, then the entire claims file should be reviewed by the examiner who provided a 2014 opinion for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available).  A new examination is not required, unless it is deemed needed.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  With respect to sinusitis and allergic rhinitis, is it at least as likely as not (probability of at least 50 percent) that the disability either began during or was otherwise caused by his military service, including conceded exposure to herbicide agents (e.g. Agent Orange)?

b.  With respect to migraine headaches, is it at least as likely as not (probability of at least 50 percent) that the disability either began during or was otherwise caused by his military service, including conceded exposure to herbicide agents (e.g. Agent Orange)?

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  Thereafter, readjudicate the claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


